DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Tanaka does not teach or reasonably suggest forming a pneumatic tire having four belt plies is configured such that cords of the second and third belt plies, make angles at a belt end that is less than the angle at a tire equator; wherein the angle varies and  has a peak at which the angle of inclination is greater than at a periphery and that corresponds to a shoulder rib which among the plurality of ribs is outward most in a tire width direction; and wherein the peak in which the angle varies is arranged at a shoulder rib region which appears to overlap the shoulder rib as seen in plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749